Citation Nr: 0734114	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  07-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970. 

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

As will be further explained, since the veteran has requested 
a videoconference hearing, the Board is remanding this case 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

In his February 2007 Substantive Appeal (VA Form 9), the 
veteran requested a hearing before the Board at the Board's 
offices in Washington, DC (central office hearing).  But in a 
subsequent, August 2007, letter he clarified that he would 
prefer a hearing, instead, with him at the RO and the 
designated presiding judge of the Board in Washington, DC, 
using video-conferencing technology (videoconference 
hearing).  38 C.F.R. § 20.705 (2007).  The RO, not the Board, 
schedules this type of hearing.

Accordingly, this case is remanded for the following action:

Schedule the veteran for a 
videoconference hearing at the earliest 
possible date.  Notify him of the date, 
time and location of the hearing.  Put a 
copy of this letter in his claims file.  
If, for whatever reason, he changes his 
mind and elects not to have this hearing 
or fails to report for it, also document 
this in his claims file.



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of him unless he is so 
notified by the RO.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



